Citation Nr: 0515416	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  00-13 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD), 
claimed as a nervous condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal 
disability manifested by constipation.

4.  Entitlement to service connection for appendicitis.

5.  Entitlement to service connection for colon polyps.

6.  Entitlement to service connection for residuals of cold 
injuries to the feet and legs.

7.  Entitlement to service connection for residuals of a 
fracture of the right collarbone.

8.  Entitlement to service connection for sinusitis with 
headaches.

9.  Entitlement to service connection for residuals of a 
right foot injury.

10.  Entitlement to service connection for indigestion and 
heartburn.

11.  Entitlement to service connection for allergies.

12.  Entitlement to service connection for hemorrhoids.

13.  Entitlement to service connection for arthritis of the 
fingers.

14.  Entitlement to service connection for skin rash and 
fungus.

15.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.

16.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine with herniated nucleus 
pulposus, claimed as a back injury.

17.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions in March 1999 and 
March 2000 of the Nashville, Tennessee, Department of 
Veterans Affairs (VA) Regional Office (RO).

A March 1999 rating decision denied service connection for 
degenerative arthritis of the lumbar spine with herniated 
nucleus pulposus, claimed as a back injury; degenerative disc 
disease of the cervical spine, claimed as a neck injury; and 
a psychiatric disorder, claimed as a nervous condition.  The 
RO did not certify to the Board these issues because it had 
determined that the veteran's June 2000 substantive appeal 
was not timely filed.  The Board disagrees and finds that it 
has jurisdiction over these issues.  The veteran was notified 
of the denial of these claims in March 1999.  The veteran 
filed a notice of disagreement with the March 1999 rating 
decision in April 1999.  A statement of the case (SOC) was 
issued on January 20, 2000.  On January 31, 2000, the veteran 
notified the RO that he had not received the SOC after 
receiving a letter from his representative indicating the SOC 
had been mailed.  He requested an additional copy so that he 
could perfect his appeal.  On April 10, 2000, the veteran 
again requested a copy of the SOC.  A May 4, 2000, deferred 
rating decision references these statements and indicates 
another SOC should be sent to the veteran.  A handwritten 
note dated May 8, 2000, indicates the RO finally re-mailed 
the SOC.  The veteran filed his substantive appeal in June 
2000.  The RO concluded this was not timely based on the 
mistaken statement that the SOC was remailed March 8, 2000, 
not May 8, 2000.  These issues will be addressed in the 
REMAND portion of this document.

The March 2000 rating decision denied the other claims 
identified above, and a document was received from the 
veteran's representative in July 2000 that has been accepted 
as a substantive appeal.


The issue of entitlement to service connection for a disorder 
manifested by dizziness and loss of balance, to include 
benign positional vertigo, was raised by the veteran in a May 
2000 statement.  This issue is referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

3.  The veteran did not engage in combat during service, nor 
does he claim such.

4.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

5.  The veteran was diagnosed with constipation in service; 
he has a current diagnosis of constipation; and there is 
competent evidence that the veteran's constipation has 
persisted since his military service.

6.  The veteran does not have a current skin disability, 
current residuals of a fracture of the right clavicle, 
current residuals of an injury to the right foot, or current 
appendicitis or residuals thereof.

7.  The veteran has current diagnoses of hemorrhoids, 
hypertension, colon polyps, gastroesophageal reflux disease, 
peripheral vascular disease, peripheral neuropathy, arthritis 
of the fingers, sinusitis with headaches, and allergic 
rhinitis.

8.  There is no medical evidence relating the veteran's 
hemorrhoids, hypertension, colon polyps, gastroesophageal 
reflux disease, peripheral vascular disease, peripheral 
neuropathy, arthritis of the fingers, sinusitis with 
headaches, or allergic rhinitis to any event or injury in 
service or any applicable presumptive period thereafter.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2004).

2.  The veteran's current gastrointestinal disability 
manifested by constipation was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  Service connection is not warranted for hemorrhoids, a 
skin disability, residuals of a fracture of the right 
clavicle, residuals of an injury to the right foot, 
appendicitis or residuals thereof, hypertension, colon 
polyps, heartburn, indigestion, gastroesophageal reflux 
disease, residuals of cold injuries to the feet and legs, 
peripheral neuropathy, peripheral vascular disease, arthritis 
of the fingers, sinusitis with headaches, or allergic 
rhinitis.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

With respect to the March 2000 rating decision that denied 
the claims addressed herein, it was only after that rating 
action was promulgated that the RO, on August 31, 2001, and 
again on June 11, 2003, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims of service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  That was because 
it was legally impossible to provide the veteran VCAA notice 
prior to March 2000, since the law was not enacted until 
November 2000.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on August 31, 2001, and June 
11, 2003, was not given prior to the first AOJ adjudication 
of the claims, the notice was provided by VA at that time, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After that notice was provided, the veteran's case was 
readjudicated.  Supplemental Statements of the Case (SSOCs), 
re-adjudicating the veteran's claims of service connection, 
were provided to the veteran in January 2004 and October 2004.  
These actions essentially cured the error in the timing of the 
notice.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from the RO dated on August 31, 
2001, and June 11, 2003, complied with these requirements.

Additionally, the Board notes that the August 31, 2001, and 
June 11, 2003 letters to the veteran properly notified him of 
his statutory rights.  That is, even though the August 31, 
2001 letter requested a response within 60 days and the June 
11, 2003 letter requested a response within 30 days, a 
recently enacted amendment to the VCAA clarified that the 
one-year period within which evidence may be submitted does 
not prohibit VA from making a decision on a claim before 
expiration of that time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, private medical records, and VA medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  
With regard to the veteran's service medical records, a 
November 1998 response from the National Personnel Records 
Center (NPRC) to a request for service medical records 
indicates that a fire at that facility in July 1973 may have 
destroyed the veteran's records.  In cases where the 
veteran's service medical records are unavailable through no 
fault of his own, there is a "heightened duty" to assist 
the veteran in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (where the veteran's service medical 
records have been destroyed or lost, there is a duty to 
advise the veteran to obtain other forms of evidence).  The 
veteran has been advised, initially in November 1998, that 
some of his service medical records have not been found.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The veteran has 
indicated that he does not have any additional records.  The 
Board is mindful that, in a case such as this one where 
service medical records have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claim.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  This heightened duty includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991).  In this case, the NPRC has attempted 
to locate the veteran's records and has provided all 
available alternate records.  Additional alternate records 
are not available.  Further efforts to obtain the veteran's 
service medical records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).

As for VA's duty to obtain any medical examinations, the 
veteran was provided with VA examinations in October 2001 and 
November 2002.  To the extent that the examination reports do 
not include an opinion specifically addressing whether a 
particular disability claimed by the veteran to be service 
connected is the result of the veteran's military service, 
the Board finds that such an opinion is not warranted in this 
case.  The VCAA requires VA to provide a medical examination 
when such a decision is necessary to make a decision on a 
claim.  The VCAA specifically indicates that an examination 
is deemed "necessary" only if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, as will be explained 
further below, to the extent that any of the veteran's claims 
are denied, the basis for that denial is either that the 
veteran does not have the particular disability or that there 
is no competent evidence that indicates that the particular 
disability may be associated with an established event, 
injury, or disease in service.  The Board concludes there is 
sufficient evidence to evaluate the veteran's claims.

As discussed in the REMAND below, on the substantive appeal 
submitted in June 2000, the veteran requested a hearing 
before the Board.  That appeal did not, however, pertain to 
the issues addressed herein.  On that form, the veteran 
specifically identified the issues he was appealing, and his 
hearing request only pertains to those issues.  The veteran 
has never requested a hearing on the issues addressed in this 
decision.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2004).

Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records, contentions by the veteran 
and his representative, private medical records from multiple 
physicians for treatment of the veteran from April 1984 to 
May 2004, records of VA treatment of the veteran dated from 
April 2000 to March 2004, and statements by the veteran's 
spouse.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show for his each of his claims.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In accordance with the presumptive service connection 
provisions, arthritis and hypertension may be presumed to 
have been incurred during active military service if 
manifested to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

1.  PTSD

The veteran initially filed a claim for a nervous condition, 
and that claim is the subject of the REMAND below.  He 
thereafter filed a claim for PTSD.  Since claims for service 
connection for PTSD are, in part, based on different 
regulations than those generally governing service connection 
claims, the Board can at this time adjudicate the PTSD claim 
while remanding the nervous condition claim.  That is, the 
disposition of one claim does not affect the disposition of 
the other, and they can be adjudicated separately.

Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2004) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). 

Initially, the Board acknowledges that the veteran has 
received some medical diagnoses of PTSD, attributed to his 
account of his military service.  The Board will assume for 
the purposes of this decision that the veteran has received 
valid diagnoses of PTSD.

Nevertheless, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor because the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain independent evidence which 
confirms his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).


If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The Board finds that the veteran did not engage in combat 
with the enemy.  His military personnel records reflect that 
he served in Germany during the Korean Conflict.  He does not 
allege that he actually participated in combat, and he was 
not awarded any medals indicative of such.  The veteran 
served in the medical field - the equivalent of a first aid 
attendant.  Therefore, his military occupational specialty 
does not indicate combat service.  Again, the veteran does 
not actually claim that he served in a combat situation.  

Therefore, the evidence does not support the conclusion that 
the veteran personally engaged in combat with the enemy, and 
the provisions of 38 U.S.C.A. § 1154(b) do not apply.  There 
must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  His lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  


The veteran's stressors are the death of an unnamed 
individual from exposure to cold weather, having a mortar 
explode during basic training and he had to "hit the 
ground," and that he was involved in a motor vehicle 
accident.  There is no independent verification of his 
reported in-service stressors.  The veteran has been asked on 
more than one occasion to provide specific information so 
that his stressors could be verified.  See, e.g., August 1999 
and June 2003 letters.  In a separate June 2003 letter, the 
veteran was told that more information was needed so that 
records could be searched.  The veteran has responded that he 
has provided all the information he has.

Without specific details such as dates and names of persons 
involved, it is impossible for VA to search military records 
to corroborate the veteran's account of his in-service 
stressors.  While VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
Only the veteran possesses the information needed to 
corroborate his stressors, and VA can do nothing on his 
behalf until that information is provided.  As he is not a 
combat veteran, and his stressors do not relate to combat 
situations, his allegations, standing alone, are insufficient 
to establish that the events occurred.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for PTSD, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.

2.  Gastrointestinal disability manifested by constipation

At a November 2002 VA general medical examination, the 
veteran was diagnosed with constipation; therefore, the 
veteran satisfies the initial criteria of having current 
disabilities.  The veteran also satisfies the criteria of 
incurrence of constipation in service.  At a May 1952 
physical evaluation examination, the veteran was diagnosed 
with chronic constipation.  A private physician had noted 
hyperactivity of the entire gastrointestinal tract.  In a May 
1999 statement, the veteran stated that he had suffered from 
constipation since his discharge from service.  At the 
November 2002 VA general medical examination, the veteran 
reported that he had suffered from constipation for many 
years.  Although he is a layperson, the veteran is competent 
to report his experiences and readily observable symptoms, 
such as constipation or rectal bleeding.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  

The Board notes that there is some evidence in the claims 
folder that the veteran has not continuously suffered from 
constipation since his separation from service.  
Nevertheless, resolving any doubt in the veteran's favor, the 
evidence shows that the veteran's current gastrointestinal 
disability manifested by constipation was incurred during 
service.

3.  Hemorrhoids

At a November 2002 VA general medical examination, the 
veteran was diagnosed with internal and external hemorrhoids; 
therefore, the veteran satisfies the initial criteria of 
having current disabilities.  The veteran was not, however, 
diagnosed with hemorrhoids during service.  Although 
complaints of rectal bleeding were noted at a May 1952 
physical evaluation examination, the actual examination does 
not indicate that any bleeding was present or that any 
hemorrhoids were identified.  The same is true for the 1953 
separation examination.  There are several private medical 
records dated in the 1980s wherein either the veteran denies 
having hemorrhoids or rectal examinations were normal.  See 
also September 1993 record from Dr. Hargrove wherein veteran 
denies rectal bleeding.  Hemorrhoids are not shown by medical 
evidence until the 1990s, decades after the veteran's 
military service.

Although he is a layperson, the veteran is competent to 
report his experiences and readily observable symptoms, such 
as rectal bleeding.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  His allegations are, however, directly refuted by 
some of the private medical evidence, and he is not competent 
to diagnose that he had hemorrhoids or that the rectal 
bleeding was a manifestation of hemorrhoids.  No medical 
professional has ever stated such, and there is therefore no 
medical evidence linking the current disability to service.  
Accordingly, the claim is denied.



4.  Skin rash and fungus, appendicitis, residuals of a 
fracture of the right collarbone, and residuals of an injury 
to the right foot

At a November 2002 VA general medical examination, the 
veteran denied any history of a rash or fungal infection.  No 
diagnosis of a skin disability was made.  Although the 
veteran reported in a May 1999 statement that he had had a 
skin rash in service and the veteran's spouse stated in an 
August 1998 statement that the veteran came out of service 
with a skin rash, neither of them alleged that the veteran 
has a current skin rash.

At the May 1952 physical evaluation examination in service 
the veteran reported a history of appendicitis and was noted 
to have had mild tenderness over the right lower quadrant, 
but that was not considered significant.  At the November 
2002 VA general medical examination, the veteran explained 
that he had been diagnosed by a private physician with 
chronic appendicitis based upon his history of right lower 
quadrant pain and constipation.  The same physician told him 
that the condition had resolved.  The veteran had not been 
treated for appendicitis.  The VA examiner found no 
indication of acute or chronic appendicitis.  In a May 1999 
statement, the veteran indicated that the private physician 
had advised him of the chronic appendicitis in 1954.  The 
record contains no evidence of current appendicitis or 
residuals thereof.

At a November 2002 VA joints examination, the veteran 
reported that he had fallen on his right shoulder during 
basic training.  He explained that he had fractured his right 
collarbone but did not know it.  He had no treatment at that 
time.  After service, a civilian physician told him that he 
appeared to have an old fracture of the collarbone.  That 
area was asymptomatic on examination.  X-ray examination of 
the veteran's right clavicle showed no evidence of the 
clinically reported prior fracture.

At the November 2002 VA joints examination, the veteran 
explained that with regard to residuals of a right foot 
disability, he suspected that his comments about his left 
foot had been construed as a claim of service connection and 
incorrectly identified as a right foot disability.  He had 
fractured his left ankle many years after service in 1995.  
He had been working at a department store at the time of the 
injury, and the injury had been covered by workers' 
compensation benefits.  No diagnosis of residuals of a right 
foot injury was made.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. § 1110 (West 2002).  In this case, the 
veteran does not have a current skin disability, current 
residuals of a fracture of the right clavicle, current 
residuals of an injury to the right foot, or current 
appendicitis or residuals thereof.  Accordingly, the 
preponderance of the evidence is against the veteran's claims 
of service connection for these disabilities.

5.  Hypertension, heartburn and indigestion, and colon polyps

At a November 2002 VA general medical examination, it was 
noted that the veteran had been diagnosed with hypertension 
and colonic polyps.  The veteran had been diagnosed with 
hypertension in 1982 and with colonic polyps in approximately 
1992.  The veteran was also diagnosed with gastroesophageal 
reflux disease based upon his symptoms of indigestion and 
heartburn for many years-the veteran was unable to recall 
when his symptoms had begun.  At the veteran's November 1953 
separation examination, the veteran was evaluated as normal 
with regard to his heart, vascular system, abdomen and 
viscera, and anus and rectum.  His blood pressure was 114/64.  
The veteran's service medical records show no treatment for 
colon polyps, hypertension, indigestion, or heartburn.  

The earliest diagnosis for any of these disabilities is the 
reported diagnosis of hypertension in 1982, almost thirty 
years after the veteran's separation from military service.  
There is no medical evidence relating any of these 
disabilities to any event or injury in service including, in 
the case of the veteran's colon polyps, the bowel problems 
noted in May 1952.  There is no clear evidence of continuity 
of symptomatology.  See, e.g., September 1993 record from Dr. 
Hargrove wherein veteran denies rectal bleeding, change in 
bowel pattern, or heartburn.  Accordingly, the Board finds 
that the preponderance of the evidence shows that these 
disabilities were not the result of any event in active 
service.

Although the veteran has claimed that his hypertension, colon 
polyps, indigestion, and heartburn are related to his 
military service, his statements are not competent evidence 
to establish any such relationship.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that these disabilities are related to his military service 
or any applicable presumptive period thereafter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 95 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Because there is no competent evidence relating the veteran's 
hypertension, colon polyps, indigestion, or heartburn to his 
military service or any applicable presumptive period 
thereafter, the veteran's claims for service connection must 
fail.  Accordingly, because the preponderance of the evidence 
is against the veteran's claims of entitlement to service 
connection for these disabilities, the claims must be denied.

6.  Residuals of cold injuries to the feet and legs and 
arthritis of the fingers

The veteran's service medical records show no treatment for 
exposure to cold weather or for arthritis or bone 
deformities.  At the veteran's November 1953 separation 
examination, the veteran was evaluated as normal with regard 
to his vascular system, upper extremities, feet, and lower 
extremities.

In a May 1999 statement, the veteran stated that he had been 
exposed to extreme cold weather while stationed in Camp 
Breckinridge, Kentucky, and that he still had problems with 
circulation in his feet and legs.  In a May 2000 statement, 
the veteran asserted that he had developed arthritis as a 
result of exposure to cold weather in service.

At a November 2002 VA general medical examination, the 
veteran reported exposure to cold weather during military 
service in Kentucky and Germany.  He stated that in Germany 
he was exposed to temperatures of zero degrees Fahrenheit for 
approximately three hours while wearing a jacket, boots, and 
socks that were insufficient protection from the weather.  In 
Kentucky he was exposed to subzero temperatures for 
approximately four hours per day.  He did not seek any 
medical treatment for his cold injuries.  He reported that he 
developed arthritis in his knees and legs as a result of the 
cold weather exposure.  The examiner diagnosed history of 
cold injury to the feet and noted that the veteran claimed 
exposure to cold for a long period of time, but there had 
been no documentation of acute cold injury.  The veteran had 
evidence of peripheral neuropathy and peripheral vascular 
disease in the lower extremities.

At a November 2002 VA joints examination, the veteran 
reported that he had developed arthritis as a result of 
exposure to cold weather during service.  Although the 
examiner did diagnose arthritis of the hands, the examiner 
opined that any arthritic or degenerative changes were likely 
age appropriate and were unlikely to have any association to 
the veteran's military service. 

There is no medical evidence relating any of these 
disabilities to any event or injury in service.  Accordingly, 
the Board finds that the preponderance of the evidence shows 
that these disabilities were not the result of any event in 
active service.

Although the veteran clearly believes that he has residuals 
of cold injuries to his hands, feet, and legs-including 
arthritis, peripheral neuropathy, peripheral vascular 
disease-related to his military service, his statements are 
not competent evidence to establish any such relationship.  
The veteran is competent to report his experiences, such as 
being outside in cold weather, and readily observable 
symptoms, such as pain or numbness in his hands or feet.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, 
there is no medical evidence relating the veteran's current 
arthritis, peripheral neuropathy, or peripheral vascular 
disease to any event or injury in service.  As a layperson, 
the veteran is not competent to provide a medical diagnosis 
or a medical nexus.  Espiritu at 494-95; see Hayes v. Brown, 
9 Vet. App. 67, 72 (1996) (holding that, although a lay 
person can certainly provide an account of symptoms he 
experiences, a lay person is not competent to provide a 
medical diagnosis).  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not shown to be a medical professional, he is not competent 
to make a determination that his arthritis, peripheral 
neuropathy, or peripheral vascular disease is related to his 
military service or any applicable presumptive period 
thereafter.  See Espiritu, 2 Vet. App. at 495; Grottveit, 
5 Vet. App. at 93.

Although the examiners at the November 2002 VA general 
medical and joints examinations noted the history of cold 
exposure reported by the veteran in relationship to his 
disabilities of the hands and lower extremities, mere 
transcription of lay history is not "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
In this case, the only competent medical evidence addressing 
a relationship between the veteran's arthritis of the hands 
and his military service is the negative opinion of the 
examiner at the November 2002 VA joints examination.

Because there is no competent evidence relating the veteran's 
arthritis, peripheral neuropathy, peripheral vascular 
disease, or any other residual of cold injuries to his 
military service or any applicable presumptive period 
thereafter, the veteran's claims for service connection must 
fail.  Accordingly, because the preponderance of the evidence 
is against the veteran's claims of entitlement to service 
connection for these disabilities, the claims must be denied.

7. Allergies and sinusitis with headaches

The veteran's service medical records show examination of the 
veteran in May 1952 for having had a continuous head cold 
since entering service.  The physician noted that the veteran 
had a deviated septum.   The veteran reported symptoms of 
chronic or frequent colds and shortness of breath.  He denied 
symptoms of hay fever or sinusitis.  At the veteran's 
November 1953 separation examination, the veteran was 
evaluated as normal with regard to his nose and sinuses.

At the November 2002 VA general medical examination, the 
veteran was diagnosed with allergic rhinitis and sinusitis 
based upon a history reported by the veteran and, in the case 
of allergic rhinitis, history provided by the veteran's 
private physician.  The veteran reported that his first 
attack of sinusitis was in service.

There is no medical evidence relating either of these 
disabilities to any event or injury in service, including the 
veteran's treatment for cold symptoms in May 1952.  
Accordingly, the Board finds that the preponderance of the 
evidence shows that these disabilities were not the result of 
any event in active service.

Although the veteran clearly believes that he has allergic 
rhinitis, claimed as allergies, and sinusitis with headaches 
related to his military service, his statements are not 
competent evidence to establish any such relationship.  The 
veteran is competent to report his experiences and readily 
observable symptoms, such as cold-like symptoms.  Layno, 6 
Vet. App. at 469-70.  However, there is no medical evidence 
relating the veteran's currently diagnosed sinusitis with 
headaches or allergic rhinitis to any event or injury in 
service.  As a layperson, the veteran is not competent to 
provide a medical diagnosis, such as sinusitis or allergic 
rhinitis, or a medical nexus.  Espiritu, 2 Vet. App. at 494-
95; see Hayes, 9 Vet. App. at 72 (holding that, although a 
lay person can certainly provide an account of symptoms he 
experiences, a lay person is not competent to provide a 
medical diagnosis).  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not shown to be a medical professional, he is not competent 
to make a determination that his current sinusitis or 
allergic rhinitis is related to his military service or any 
applicable presumptive period thereafter.  See Espiritu, 2 
Vet. App. at 495; Grottveit, 5 Vet. App. at 93.

Although the examiner at the November 2002 VA general medical 
examination noted that the veteran had reported that his 
first attack of sinusitis had occurred in service, mere 
transcription of lay history is not "competent medical 
evidence."  LeShore, 8 Vet. App. at 409.  Further, the 
examiner added that the veteran's service medical records, 
which were reviewed by the examiner, did not support the 
history provided by the veteran.

Because there is no competent evidence relating the veteran's 
sinusitis, allergic rhinitis, or any other allergy to his 
military service or any applicable presumptive period 
thereafter, the veteran's claims for service connection must 
fail.  Accordingly, because the preponderance of the evidence 
is against the veteran's claims of entitlement to service 
connection for these disabilities, the claims must be denied.


ORDER

Entitlement to service connection for a gastrointestinal 
disability manifested by constipation is granted.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), hemorrhoids, a skin disability, residuals of 
a fracture of the right clavicle, residuals of an injury to 
the right foot, appendicitis or residuals thereof, 
hypertension, colon polyps, heartburn, indigestion, 
gastroesophageal reflux disease, residuals of cold injuries 
to the feet and legs, peripheral neuropathy, peripheral 
vascular disease, arthritis of the fingers, sinusitis with 
headaches, and allergic rhinitis is denied.


REMAND

The issues of entitlement to service connection for 
degenerative arthritis of the lumbar spine with herniated 
nucleus pulposus, claimed as a back injury; entitlement to 
service connection for degenerative disc disease of the 
cervical spine, claimed as a neck injury; and entitlement to 
service connection for a psychiatric disorder other than 
PTSD, claimed as a nervous condition, are not ready for 
appellate review.

As discussed in the Introduction above, these claims were 
timely appealed by the veteran.  He has not, however, been 
provided notice of the VCAA, and this must be done. 

Further, the RO has not issued an SOC or an SSOC addressing 
these issues since the January 2000 SOC.  Additional evidence 
has been obtained since that time.  When additional pertinent 
evidence that has not been considered in the Statement of the 
Case or a prior SSOC is received by the RO prior to the 
transfer of the case to the Board, an SSOC will be furnished 
to the veteran and his or her representative.  See 38 C.F.R. 
§ 19.31(b) (2004).  When evidence is receive prior to the 
transfer of a case to the Board an SSOC must be furnished to 
the veteran, and his or her representative, if any, as 
provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  38 
C.F.R. § 19.37(a) (2004).  Therefore, on remand, the RO must 
review the additional evidence and prepare an SSOC.

Lastly, in the June 2000 substantive appeal on these issues, 
the veteran requested a hearing before the Board.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the veteran's claims 
entitlement to service connection for a 
lumbar spine disability, a cervical spine 
disability, and a psychiatric disorder 
other than PTSD.  

2.  Furnish a supplemental statement of 
the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.  

3.  Then, schedule the veteran for a 
hearing before the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


